Cite as 2022 Ark. 50
                   SUPREME COURT OF ARKANSAS
                                         No.   CR-17-85

                                                  Opinion Delivered:   March 3, 2022
 RONALD ANTHONY ANTONIELLO
                    PETITIONER
                               PRO SE PETITION TO REINVEST
 V.
                               JURISDICTION IN THE TRIAL
                               COURT TO CONSIDER A PETITION
                               FOR WRIT OF ERROR CORAM
 STATE OF ARKANSAS
                               NOBIS; PRO SE PETITION FOR WRIT
                   RESPONDENT
                               OF HABEAS CORPUS; AND PETITION
                               TO CORRECT AN ILLEGAL
                               SENTENCE
                               [MILLER COUNTY CIRCUIT COURT,
                               NO. 46CR-14-480]


                                                  PETITION TO REINVEST
                                                  JURISDICTION IN THE TRIAL
                                                  COURT TO CONSIDER A PETITION
                                                  FOR WRIT OF ERROR CORAM
                                                  NOBIS DENIED; PETITION FOR WRIT
                                                  OF HABEAS CORPUS DISMISSED;
                                                  AND PETITION TO CORRECT AN
                                                  ILLEGAL SENTENCE DENIED.


                          RHONDA K. WOOD, Associate Justice

       Ronald Antoniello was convicted of thirty instances of child pornography. He argues

his convictions, which involve thirty different depictions of a child, arose from a single

criminal episode and should have resulted in only one conviction, not thirty. His pro se

petition seeks (1) to reinvest jurisdiction in the trial court to consider a petition for writ of

error coram nobis; (2) a writ of habeas corpus; and (3) a correction of an allegedly illegal

sentence. Because Antoniello fails to plead grounds for coram nobis relief, failed to file his
habeas claim in the circuit court, and does not present evidence of an illegal sentence, we do

not grant relief.

                                        I. Background

       Antoniello was convicted of thirty counts of distributing, possessing, or viewing

matters depicting sexually explicit conduct involving a child in violation of Arkansas Code

Annotated § 5-27-602 (Repl. 2013). He received a 120-month sentence on each count, to

run consecutively, totaling 3,600 months’ imprisonment in the Arkansas Department of

Correction. The court of appeals affirmed. Antoniello v. State, 2018 Ark. App. 105, 542

S.W.3d 878.

                                     II. Claims for Relief

                               A. Writ of Error Coram Nobis

       Once a judgment is affirmed on appeal, a defendant must seek permission in this

court to proceed in the trial court for a writ of error coram nobis. Newman v. State, 2009 Ark.

539, 354 S.W.3d 61. A writ of error coram nobis is an extraordinarily rare remedy. State v.

Larimore, 341 Ark. 397, 17 S.W.3d 87 (2000). The petitioner has the burden of

demonstrating a fundamental error of fact extrinsic to the record. Roberts v. State, 2013 Ark.

56, 425 S.W.3d 771.

       Antoniello contends that he is entitled to coram nobis relief because his thirty child-

pornography convictions arose from one criminal episode. He also contends that his trial

attorney was ineffective by refusing to address the double-jeopardy issue. Double-jeopardy

claims do not fall within any of the categories of recognized coram nobis claims. Her v. State,


                                              2
2021 Ark. 175, 630 S.W.3d 603 (cleaned up). Antoniello’s ineffective-assistance-of-counsel

claim is likewise not cognizable in error coram nobis proceedings. Chunestudy v. State, 2021

Ark. 205, 633 S.W.3d 324. Coram nobis proceedings are not a substitute for timely raising

claims of ineffective assistance of counsel under our postconviction rule, Arkansas Rule of

Criminal Procedure 37.1. Id.

                                  B. Writ of Habeas Corpus

       Repeating his allegations of a double-jeopardy violation and ineffective assistance of

counsel, Antoniello also asks that this court issue a writ of habeas corpus. We require an

incarcerated petitioner to first address habeas petitions with the circuit court in the county

where the petitioner is incarcerated because the circuit court can immediately hold any

hearing that is necessary to determine any material facts in issue. Mitchael v. State, 2020 Ark.

336. Consequently, we dismiss this claim because Antoniello must file his habeas petition

in the circuit court where he is incarcerated.

                          C. Petition to Correct an Illegal Sentence

       Finally, Antoniello’s petition included a request to “correct an illegal sentence

pursuant to 16-90-11 [sic]” in the title of his petition but failed to raise any arguments in the

body of his pleading to support this request. Thus, we do not consider it, and it also is denied.

       Petition to reinvest jurisdiction in the trial court to consider a petition for writ of

error coram nobis denied; petition for writ of habeas corpus dismissed; and petition to

correct an illegal sentence denied.

       Ronald Anthony Antoniello, pro se appellant.


                                                 3
Leslie Rutledge, Att’y Gen., by: Walker K. Hawkins, Ass’t Att’y Gen., for appellee.




                                        4